SUPPLEMENTAL OPINION ON THE FILING OF REMITTITUR
YOUNG, Justice.
This Court has suggested that appellee remit the sum of $350,000.00 out of the amount awarded to her individually as set forth in the original opinion. The appellee has filed a remittitur in the amount suggested by this Court.
Appellant J. R. Preis and Appellee Perez filed motions for rehearing. These motions are hereby stricken as prematurely filed because they were tendered prior to the date a decision or judgment was rendered. Rule 458, T.R.C.P.
The remittitur filed by appellee was conditioned upon the Court’s ruling on her motion for rehearing. Appellant J. R. Preis filed a motion to reverse the judgment of the trial court and remand- the cause due to the conditional nature of appellee’s remitti-tur. It is not necessary for us to consider appellant’s motion because we consider ap-pellee’s remittitur unconditional. Therefore, appellant Preis’ motion to reverse and remand is denied.
Therefore, in accordance with the opinion of this Court heretofore announced, the judgment of the trial court is reformed to the extent of the amount hereby remitted by the appellee so that the amount of judgment against the appellants is reduced to the sum of $600,000.00.
The judgment of the trial court as herein reformed is hereby affirmed.